Citation Nr: 0514776	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for glaucoma.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for emphysema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2003, the veteran participated in a hearing 
conducted at the RO by a hearing officer.  A transcript of 
the hearing is associated with the claims folders.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of June 1996, the RO denied the 
claim of service connection for glaucoma on the basis that 
there was no evidence of incurrence or aggravation of the 
condition during service.   

2.  Evidence submitted since the June 1996 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  There is no competent evidence linking a post-service 
diagnosis of emphysema to the veteran's active period of 
service.  


CONCLUSIONS OF LAW

1.  The RO's June 1996 denial of the claim of entitlement to 
service connection for glaucoma is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (2004).

2.  The criteria to establish entitlement to service 
connection for emphysema have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2001, as well as by the 
discussions in the October 2002 statement of the case (SOC) 
and the May 2003, June 2003, March 2004, May 2004, and 
November 2004 supplemental statements of the case (SSOCs).  
By means of these documents, the veteran was told of the 
requirements to reopen a claim, establish service connection, 
of the reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notices 
prior to the March 2002 RO decision on appeal.  Therefore, 
there are no defects with respect to the timing of the VCAA 
notice requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, VA records, and private records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted with regard to the 
glaucoma claim, and a copy of the report is associated with 
the claims file.  The Board acknowledges that a VA 
examination and opinion have not been obtained with regard to 
emphysema.  However, the record does include medical evidence 
of the veteran's respiratory health during service and a 
report of a VA examination conducted approximately four 
months after his separation from service.  The current 
medical evidence is sufficient to decide the claim and action 
to obtain a VA examination is therefore not necessary. 38 
C.F.R. § 3.159(c)(4) (2004).  Therefore, the Board concludes 
that no further assistance to the veteran is required.

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

In March 2002, the RO reopened and denied the claim of 
service connection for glaucoma.  In this regard, it is noted 
that the Board is under a legal duty in these situations to 
first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The veteran initiated a claim alleging entitlement to service 
connection for glaucoma in January 1996.  In June 1996, the 
RO denied the claim on the basis that there was no evidence 
of incurrence or aggravation of glaucoma during service and 
glaucoma was not related to the veteran's service.  Notice of 
the decision, including information concerning the veteran's 
appellate rights, was issued in June 1996.  However, the 
veteran did not appeal this decision.  

At the time of the RO June 1996 decision, the evidence of 
record consisted of service medical records and post-service 
records.  The service medical records are negative for any 
findings of glaucoma.  The post-service records reveal 
findings of suspect glaucoma in 1993 and a diagnosis of 
glaucoma in 1995.  

The veteran filed an application to reopen his claim in 
November 2000.  Evidence added to the record consists of VA 
and private treatment reports, VA examination reports, and 
the veteran's personal hearing testimony of March 2003.  

The VA and private treatment reports reveal ongoing treatment 
for glaucoma.  In a January 2002 report, a private physician 
noted a questionable history of primary open angle glaucoma 
versus ocular hypertension based on past elevated intraocular 
pressures.  Diabetes was noted as an additional risk factor.  

In January 2002, a VA examination revealed history of primary 
open-angle glaucoma suspect versus ocular hypertension.  The 
history of diabetes mellitus was noted and the examiner 
commented that at that point, there was no evidence of 
background diabetic retinopathy.  The examiner also diagnosed 
myopic astigmatism and presbyopia.  

The veteran testified in March 2003 that he did not enter 
service with glaucoma and that it did not appear on his 
separation examination.  He was first diagnosed within six to 
seven months after his separation from service.  

At a March 2004 VA examination, the examiner noted that 
glaucoma was first diagnosed in 1994.  The examiner 
determined that the veteran is a glaucoma suspect based on 
mild cup to disc asymmetry and slightly elevated intraocular 
pressure, and that the condition is separate from and not 
related to the veteran's service-connected diabetes.  

Here, the Board finds that the evidence is not new and 
material.  When the RO initially denied the claim in June 
1996, there was competent evidence demonstrating a diagnosis 
of the condition.  Evidence added to the record since that 
time continues to show a diagnosis of glaucoma.  However, the 
medical evidence does not show any relationship between the 
veteran's glaucoma and his service to include a service-
connected disability.  Therefore, the evidence is not 
material.  Overall, the evidence presented is not new and 
material.  Thus, the claim is not reopened and the appeal is 
denied.

Service Connection for Emphysema

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Here, a diagnosis of emphysema appears in post-service 
records dated in 2000.  However, the reported diagnosis was 
not accompanied by any rationale for the diagnosis or 
opinions regarding the date of onset.  Further, the service 
and post-service records are negative for any medical 
opinions indicating a relationship between the post-service 
diagnosis to the veteran's service or the date of onset of 
the condition.  

Service medical records only show that the veteran was 
treated on occasion for upper respiratory infections, and not 
emphysema.  At a November 1991 VA examination, approximately 
four months after his separation from service, the 
examination of the respiratory system revealed normal breath 
sounds and clear lungs.  Therefore, it does not appear that 
the veteran had been suffering from a chronic respiratory 
condition during service, and that any respiratory conditions 
noted during service were acute and transitory.  Further, 
when the veteran was afforded a VA examination in January 
2002, it was reported that emphysema was first diagnosed 
several years after the veteran's service in 1993.  On 
examination, the chest was clear to auscultation.  The 
examiner noted an evaluation of emphysema with normal 
pulmonary function tests.  

The Board points out that questions involving the diagnosis 
and etiology or onset of disease require diagnostic skills 
and are within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, there is no 
competent evidence demonstrating a nexus between a post-
service diagnosis of emphysema and the veteran's service.  
Therefore, the only remaining evidence in support of the 
claim consists of lay statements.  However, as medical 
expertise is required in this instance, the veteran is not 
competent to comment on a medical matter.  See Espiritu, 
supra.

Given the lack of competent evidence of a nexus, the Board 
finds that service connection is not warranted for emphysema.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has not been presented to warrant 
reopening the claim of entitlement to service connection for 
glaucoma, and the appeal is denied.

Entitlement to service connection for emphysema has not been 
established, and the appeal is denied.


REMAND

At a November 1991 VA examination, approximately four months 
after his separation from service, his blood pressure was 
elevated.  A review of the record shows that the veteran has 
consistently reported that he was diagnosed with hypertension 
within six months of his separation from service.  When he 
was afforded VA examinations in 2002 and 2004, examiners also 
noted the reported history of hypertension diagnosed in 1991.  
However, it does not appear that the examiners reviewed the 
medical evidence, including the November 1991 report showing 
the elevated blood pressure readings.  

Further, the RO only addressed the question of service 
connection for hypertension secondary to service-connected 
diabetes mellitus.  The March 2004 VA examination also 
reflects such a focus since the examiner ruled out a 
relationship between hypertension and diabetes mellitus, but 
did not offer any opinions regarding the actual date of 
onset.  The Board points out that hypertension is a 
presumptive disease.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
Therefore, those provisions should be considered.

In view of the above discussion, the examiner who offered the 
opinion in March 2004 should provide an addendum to the 
report to include an opinion on the date of onset.  If that 
examiner is not available, then the veteran should be 
afforded another examination.  The Board points out that 
under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes the requisite nexus opinion 
based on all possible evidence.  See 38 U.S.C.A. § 5103A(d).  
Further, a question involving the presence of disease 
involves diagnostic skills and is within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should forward the claims 
folder to the examiner who conducted the 
March 2004 VA examination.  The examiner 
must provide an addendum to the report 
that offers an opinion regarding the date 
of onset of the veteran's hypertension.  
The examiner's review of the file must 
include the findings recorded on the VA 
examination of November 1991.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds that 
an examination is necessary, or if the 
examiner who conducted the examination in 
March 2004 is not available to offer such 
an opinion, then the veteran must be 
afforded a VA examination.  All necessary 
special studies or tests should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination report should be typed. 

2.  The AMC should adjudicate the claim 
of entitlement to service connection for 
hypertension.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


